DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species C, Figure 28 in the reply filed on 12/21/21 is acknowledged.
Claims 7-12 and 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US Patent 10,600,781).
Claim 1:  Xiao teaches (Fig.1, Col. 4 lines 60-67, Col.5 lines 1-17) a bonded assembly, comprising: a first three-dimensional memory die (104) comprising a first alternating stack of first insulating layers and first electrically conductive layers, first memory structures located in the first alternating stack, and a first stepped dielectric material portion contacting stepped surfaces of the first alternating stack; a second three-dimensional memory die (106) bonded to the first three-dimensional memory die, wherein the second three-dimensional memory die comprises a second alternating stack of second insulating layers and second electrically conductive layers, second memory structures located in the second alternating stack, and a second stepped dielectric material portion contacting stepped surfaces of the second alternating stack; and driver circuit devices (102) (Col. 5 lines 32-44); wherein: the first electrically conductive layers have different lateral extents along the first horizontal direction that decrease with a respective vertical distance from the driver circuit devices; and the second electrically conductive layers have different lateral extents along the first horizontal direction that increase with the respective vertical distance from the driver circuit devices.  
Claim 2:  Xiao teaches (Fig.1) the stepped surfaces of the second alternating stack are laterally offset along the first horizontal direction from the stepped surfaces of the first -58-Atty. Dkt. 3590-1002 alternating stack.  
Claim 3:  Xiao teaches (Fig.1, Col. 17 lines 17-43) the first three-dimensional memory die further comprises: memory openings vertically extending through each 
Claim 4:  Xiao teaches (Fig.1, Col. 5 lines 32-44) a logic die (102) bonded to the first three- dimensional memory die, wherein the driver circuit devices comprise complementary metal oxide semiconductor (CMOS) transistors located in the logic die.  
Claim 5:  Xiao teaches (Fig.1, Col. 17 lines 17-43) the first three-dimensional memory die further comprises: a first substrate, wherein the first alternating stack is located on a front side of the first substrate; first laterally-isolated via structures electrically connected to a respective one of the first -59-Atty. Dkt. 3590-1002 laterally-isolated through-stack via structures; and first substrate-side bonding pads embedded in a first backside insulating layer located on a backside of the first substrate and electrically connected to a respective one of the first laterally-isolated via structures.  
Claim 6:  Xiao teaches (Fig.1, Col. 9 lines 12-49) the logic die further comprises logic-die bonding pads embedded in logic-die dielectric material layers and electrically connected to a respective node of the CMOS transistors; and the first substrate-side bonding pads are bonded to the logic-die bonding pads, or are electrically connected to the logic-die bonding pads through electrically conductive paths located within an 
Claim 13:  Xiao teaches (Fig.1, Col. 4 lines 42-59) the second three-dimensional memory die is located between the driver circuit devices and the first three-dimensional memory die.  If (104) and (106) are both double sided, they are interchangeable to read on claims 1 and now 13.
Claim 14:  Xiao teaches (Fig.1, Col. 4 lines 42-59) a third three-dimensional memory die bonded to the first three-dimensional die.  
Claim 15:  Xiao teaches (Fig.1, Col. 4 lines 42-59) the third three-dimensional memory die comprises: -62-Atty. Dkt. 3590-1002 a third alternating stack of third insulating layers and third electrically conductive layers, wherein the third electrically conductive layers have different lateral extents along the first horizontal direction that increase with a respective vertical distance from the driver circuit devices; third memory structures located in the third alternating stack; a third stepped dielectric material portion contacting stepped surfaces of the third alternating stack; and third layer contact via structures contacting a respective one of the third electrically conductive layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814